

Exhibit 10.10.2


AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Amendment”),
is made and effective as of December 6, 2017, by and between Intersections Inc.
(the “Corporation”) and Johannes Jurgens Roets (“Executive”).
WHEREAS, the Corporation and the Executive entered into that certain Amended and
Restated Employment Agreement, made as of January 10, 2017 (the “Employment
Agreement”);
WHEREAS, pursuant to Section 4.a of the Employment Agreement, Executive is
entitled to an annual salary (the “Base Salary”) of $750,000; and
WHEREAS, the Corporation desires to pay a portion of the Base Salary for 2018 in
the form of an option to purchase common stock of the Corporation;
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows.
1.Solely for 2018, $200,000 of the Base Salary shall be paid in the form of an
option (the “Option”) to purchase 238,095 shares of the Corporation’s common
stock under the Corporation’s 2014 Stock Incentive Plan. The Option was granted
on December 6, 2017 with an exercise price of $2.10 per share, and subject to
such other terms and conditions as are set forth in the stock option grant
agreement attached hereto as Attachment A. The remainder of the 2018 Base Salary
shall be paid in cash.
2.Notwithstanding the foregoing, Executive’s Base Salary for all purposes under
the Employment Agreement is $750,000.
3.Except as modified hereby, the Employment Agreement shall remain in full force
and effect in accordance with all of the terms and conditions thereof. From and
after the date of this Amendment, all references to the term “Agreement” in this
Amendment or the original Agreement shall include the terms contained in this
Amendment.
4.The Agreement, as amended by this Amendment, constitutes the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
discussions, agreements and understandings, whether oral or written, that may
have been made or entered into by or between the parties relating to the
transactions contemplated hereby.
5.This Agreement may be executed in any number of counterparts, each of which
shall for all purposes be deemed an original, and all of which together shall
constitute but one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.
[Signatures on the following page]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed effective as of the date first written above.


INTERSECTIONS INC.
                
By:
/s/ Ronald L. Barden
      Name:
Ronald L. Barden
      Title:
Chief Financial Officer



EXECUTIVE
                
/s/ Johannes Jurgens Roets
Johannes Jurgens Roets








--------------------------------------------------------------------------------





ATTACHMENT A
Form of Stock Option Agreement



